THE SECURITY REPRESENTED BY THIS INSTRUMENT HAS NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT"). ACCORDINGLY, THIS
SECURITY MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM,
OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS, AS
EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO SUCH EFFECT, THE
SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE COMPANY. THIS SECURITY
AND THE SECURITIES ISSUABLE UPON CONVERSION OF THIS SECURITY MAY BE PLEDGED IN
CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN SECURED BY SUCH
SECURITIES. THE TRANSFER OF THIS SECURITY IS ALSO SUBJECT TO THE CONDITIONS
SPECIFIED IN THE NOTE PURCHASE AGREEMENT, DATED AS OF JANUARY 16, 2008, AS
AMENDED AND MODIFIED FROM TIME TO TIME, BETWEEN QUANTUM FUEL SYSTEMS
TECHNOLOGIES WORLDWIDE, INC. (THE "COMPANY") AND THE PURCHASER PARTY THERETO.
THE COMPANY RESERVES THE RIGHT TO REFUSE THE TRANSFER OF SUCH SECURITY UNTIL
SUCH CONDITIONS HAVE BEEN FULFILLED WITH RESPECT TO SUCH TRANSFER. UPON WRITTEN
REQUEST, A COPY OF SUCH CONDITIONS SHALL BE FURNISHED BY THE COMPANY TO THE
HOLDER HEREOF WITHOUT CHARGE.

THE SECURITIES REPRESENTED HEREBY ARE SUBJECT TO A CONVERTIBLE NOTE PURCHASE
AGREEMENT, DATED AS OF JANUARY 16, 2008, AS AMENDED, BY AND BETWEEN THE COMPANY
AND THE INVESTOR REFERRED TO THEREIN (THE "PURCHASE AGREEMENT"), AND THE HOLDER
OF THE NOTE, BY ACCEPTANCE OF THIS NOTE, AGREES TO BE BOUND BY ALL APPLICABLE
PROVISIONS OF THE PURCHASE AGREEMENT.

THIS NOTE AMENDS AND RESTATES THAT CERTAIN CONVERTIBLE PROMISSORY NOTE DATED
AUGUST 3, 2009, IN THE ORIGINAL PRINCIPAL AMOUNT OF $7,171,441 (THE "PRIOR
NOTE") ISSUED BY THE UNDERSIGNED TO THE ORDER OF WB QT, LLC (THE "HOLDER"). THE
PRINCIPAL AMOUNT OF THIS NOTE IS NET OF ANY CONVERSIONS AND PAYMENTS OF
PRINCIPAL SINCE THE DATE OF THE ISSUANCE OF THE PRIOR NOTE. IT IS EXPRESSLY
INTENDED, UNDERSTOOD AND AGREED THAT THIS NOTE SHALL REPLACE THE PRIOR NOTE AS
EVIDENCE OF SUCH INDEBTEDNESS OF THE UNDERSIGNED TO THE HOLDER, AND SUCH
INDEBTEDNESS OF THE UNDERSIGNED TO THE HOLDER HERETOFORE REPRESENTED BY THE
PRIOR NOTE, AS OF THE DATE HEREOF, SHALL, TO THE EXTENT NOT ALREADY PAID, BE
CONSIDERED OUTSTANDING HEREUNDER FROM AND AFTER THE DATE HEREOF AND SHALL NOT BE
CONSIDERED PAID (NOR SHALL THE UNDERSIGNED'S OBLIGATION TO PAY THE SAME BE
CONSIDERED DISCHARGED OR SATISFIED) AS A RESULT OF THE ISSUANCE OF THIS NOTE.

QUANTUM FUEL SYSTEMS TECHNOLOGIES WORLDWIDE, INC.

FOURTH AMENDED AND RESTATED
CONVERTIBLE PROMISSORY NOTE

April 30, 2010 $4,588,924

QUANTUM FUEL SYSTEMS TECHNOLOGIES WORLDWIDE, INC., a Delaware corporation (the
"Company"), hereby promises to pay to the order of WB QT, LLC, a Delaware
limited liability company (the "Purchaser"), the principal amount of Four
Million Five Hundred Eighty Eight Thousand Nine Hundred Twenty Four Dollars
($4,588,924) plus the portion of the Accreted Principal Amount (as defined
below) in excess thereof together with interest on the Accreted Principal Amount
calculated from the date hereof in accordance with the provisions of this Note.
This Note is deemed to be issued pursuant to the Note Purchase Agreement, dated
as of January 16, 2008, as amended (the "Purchase Agreement"), between the
Company and the Purchaser. The Purchase Agreement contains terms governing the
rights of the holder of this Note, and all provisions of the Purchase Agreement
are hereby incorporated herein in full by reference, provided that to the extent
that the terms and conditions of this Note are different from or in addition to
the terms and conditions of the Purchase Agreement, the Purchase Agreement shall
be deemed amended hereby to conform to the terms and conditions of this Note.
Unless otherwise indicated herein, capitalized terms used in this Note have the
same meanings set forth in the Purchase Agreement.

ARTICLE I. PAYMENT OF INTEREST; CONTINGENT INTEREST

Interest shall accrue on the Accreted Principal Amount (in each case computed on
the basis of a 365/366-day year and the actual number of days elapsed in any
year) at an annual rate equal to 11.50% (or, from and after any extension of the
maturity date of this Note under Section 2.1 below, 9.5%) per annum or (if less)
at the highest rate then permitted under applicable law, all of which shall be
payable by adding such interest to the Accreted Principal Amount on each
Interest Payment Date (as defined below), and on the final maturity hereof (the
"PIK Amounts"). At any time, the outstanding principal amount of this Note,
including all PIK Amounts and Default PIK Amounts (as defined below) added
thereto through such time, is referred to in this Note as the "Accreted
Principal Amount." All accrued interest (including PIK Amounts, Default PIK
Amounts and interest on the Accreted Principal Amount) shall be added to the
Accreted Principal Amount on the first day of each July and January (each, an
"Interest Payment Date") and on the final maturity date of this Note. Any
Accreted Principal Amount (including PIK Amounts and Default PIK Amounts) which
for any reason has not theretofore been paid shall increase the principal of the
Note and be paid in full on the date on which the final principal payment on
this Note is made (the "Default PIK Amounts"); provided, however, that any such
reason shall not affect or waive any Event of Default that arises due to the
failure to make such payment in cash. Interest shall accrue on any principal
payment due under this Note (including as to accrued interest added to the
principal) until such time as payment therefor is actually delivered to the
holder of this Note; provided further, that the Company has the option to elect
by written notice to Lender at least five (5) business days prior to each
Interest Payment Date to pay a total of 6.5% of the PIK Amounts in cash.

ARTICLE II. PAYMENT OF PRINCIPAL ON NOTE

Section 2.1 Scheduled Payment.

The Company shall pay the Accreted Principal Amount or, if less, the outstanding
principal amount of this Note to the holder of this Note on March 31, 2011,
together with all accrued and unpaid interest on the principal amount being
repaid. At the election of the Purchaser in its sole discretion and upon written
notice to the Company no later than August 15, 2010, such maturity date shall be
extended until August 31, 2013 (either such date, the "Maturity Date").

Section 2.2 Conversion.

Notwithstanding any provision contained in this Article 2, the holder of this
Note may convert all or any portion of the outstanding principal amount of this
Note into shares of common stock, $.001 par value per share, of the Company (the
"Common Shares") in accordance with Article 6 until such time as such principal
amount has been paid.

ARTICLE III.

[Reserved].

ARTICLE IV.

[Reserved].

ARTICLE V. EVENTS OF DEFAULT; REMEDIES ON DEFAULT

Section 5.1 Event of Default.

An "Event of Default" shall exist if any of the following conditions or events
shall occur and be continuing:

(a) the Company defaults in the payment of principal on the Note when the same
becomes due and payable, whether at maturity or at a date fixed for prepayment
or by declaration or otherwise, or fails to deliver the Common Shares to the
Purchaser in the manner and at the times set forth in Article 6 hereof, and such
failure to pay is not cured within three (3) business days after the occurrence
thereof; or

(b) the Company defaults in the payment of any interest on the Note for more
than five (5) business days after the same becomes due and payable; or

(c) the Company defaults with respect to Section 6.1 of the Purchase Agreement;
or

(d) the Company defaults in the performance of, or compliance with, any other
term contained in the Purchase Agreement or the Note (other than those referred
to in Section 5.1(a), (b) or (c) above) and the default is not remedied within
thirty (30) days after the earlier of (i) the Chief Executive Officer or the
Chief Financial Officer obtaining actual knowledge of the default and (ii) the
Company receiving written notice of the default from the holder of this Note
(any such written notice to be identified as a "notice of default" and to refer
specifically to this Section 5.1(d)); or

(e) any representation or warranty made by the Company in Article IV of the
Purchase Agreement proves to have been false in any material respect on the
Closing Date; or

(f) the Company (i) is generally not paying, or admits in writing its inability
to pay its debts as they become due (ii) files, or consents by answer or
otherwise to the filing against it of, a petition for relief or reorganization
or arrangement or any other petition in bankruptcy, for liquidation or to take
advantage of any bankruptcy, insolvency, reorganization, moratorium or other
similar law of any jurisdiction, (iii) makes an assignment for the benefit of
its creditors, (iv) consents to the appointment of a custodian, receiver,
trustee or other officer with similar powers with respect to it or with respect
to any substantial part of its property or (v) is adjudicated as insolvent or to
be liquidated; or

(g) a court or Governmental Authority of competent jurisdiction enters an order
appointing, without consent by the Company, a custodian, receiver, trustee or
other officer with similar powers with respect to it or with respect to any
substantial part of its property, or constituting an order for relief or
approving a petition for relief or reorganization or any other petition in
bankruptcy or for liquidation or to take advantage of any bankruptcy or
insolvency law of any jurisdiction, or ordering the dissolution, winding-up or
liquidation of the Company, or any such petition shall be filed against the
Company and such petition shall not be dismissed within thirty (30) days; or

(h) an Event of Default (as defined in the Credit Agreement) shall have occurred
and be continuing and shall not have been waived by the requisite holders of
Indebtedness under the Credit Agreement or cured.

Section 5.2 Acceleration.

(a) If an Event of Default with respect to the Company described in
subsection (f) of Section 5.1 has occurred, the Note shall automatically become
immediately due and payable.

(b) If any other Event of Default has occurred and is continuing, the holder of
the Note may at any time at his, her or its option, by notice to the Company,
declare the Note to be immediately due and payable.

(c) Upon the Note becoming due and payable under this Section 5.2, whether
automatically or by declaration, the Note will forthwith mature and the entire
unpaid principal amount of the Note, plus all accrued and unpaid interest
thereon, shall all be immediately due and payable, in each and every case
without presentment, demand, protest or further notice, all of which are hereby
waived.

Section 5.3 Other Remedies.

Subject to Section 5.6, if any Event of Default has occurred and is continuing,
and irrespective of whether the Note has become or has been declared immediately
due and payable under Section 5.1, the holder of the Note may proceed to protect
and enforce the rights of such holder by an action at law, suit in equity or
other appropriate proceeding, whether for the specific performance of any
agreement contained herein, or for an injunction against a violation of any of
the terms hereof or thereof, or in aid of the exercise of any power granted
hereby or thereby or by law or otherwise.

Section 5.4 No Waivers or Election of Remedies; Expenses.

No course of dealing and no delay on the part of the holder of the Note in
exercising any right, power or remedy shall operate as a waiver thereof or
otherwise prejudice such holder's rights, powers or remedies. The Company shall
pay the principal and interest of the Note without any deduction for any setoff
or counterclaim. No right, power or remedy conferred by the Purchase Agreement
or by the Note upon the holder thereof shall be exclusive of any other right,
power or remedy referred to herein or therein or now or hereafter available at
law, in equity, by statute or otherwise. The Company will pay to the holder of
the Note on demand such further amount as shall be sufficient to cover all
reasonable costs and expenses of such holder incurred in any enforcement or
collection under this Article 5, including, without limitation, reasonable
attorneys' fees, expenses and disbursements.

Section 5.5 Waiver of Demand.

The Company hereby waives diligence, presentment, protest and demand and notice
of protest and demand, dishonor and nonpayment of this Note, and expressly
agrees that this Note, or any payment hereunder, may be extended from time to
time and that the holder hereof may accept security for this Note or release
security for this Note, all without in any way affecting the liability of the
Company hereunder.

Section 5.6 Impact of Event of Default on Holder's Conversion Rights. The holder
of this Note expressly acknowledges that the Company has no obligation to settle
all or any portion of the asserted or appraised value of the holder's conversion
rights under the Note with cash, property, or other assets whether or not an
Event of Default has occurred, including Events of Default that continue to
exist; and further acknowledges that if said holder exercises its conversion
rights, the issuance of unregistered shares of the Company's common stock to the
holder, regardless of the nature of and/or characteristics of the common stock
issued to the holder will be considered to have fully settled the conversion
rights exercised.

ARTICLE VI. CONVERSION

Section 6.1 Conversion Procedure.

(a) At any time prior to the payment of this Note in full, the holder of this
Note may convert all or any portion of the outstanding principal and/or accrued
interest amount of this Note (including any Accreted Principal Amount, PIK
Amounts and Default PIK Amounts) into a number of Common Shares (excluding any
fractional share) determined by dividing the principal and/or Accreted Principal
Amount (including PIK Amounts and Default PIK Amounts) designated by such holder
to be converted, by the Conversion Price (as specified in Section 6.2 below)
then in effect.

For the avoidance of doubt, the holder of this Note shall be entitled to
receive, upon conversion of this Note, Common Shares equal to the sum of (x) the
principal amount being converted (including any PIK Amounts and Default PIK
Amounts) divided by the Conversion Price then in effect (as adjusted for any
stock dividends, stock splits or Organic Change described in Section 6.5 below).

(b) Except as otherwise expressly provided herein, each conversion of this Note
shall be deemed to have been effected as follows: (i) if the holder provides the
Company written notice of the conversion prior to 12:01 pm EST, then the
conversion shall be effective on the day on which the notice was received by the
Company or (ii) if the holder provides the Company written notice of the
conversion after 12:01 pm EST, then the conversion shall be effective on the
first business day following the day on which the notice was received by the
Company (such date, the "Conversion Date"). At such time as such conversion has
been effected, the rights of the holder of this Note to the extent of the
conversion shall cease, and the Person or Persons in whose name or names any
certificate or certificates for Common Shares are to be issued upon such
conversion shall be deemed to have become the holder or holders of record of the
Common Shares represented thereby.

(c) Notwithstanding anything herein to the contrary, the Company may not issue,
upon conversion of this Note, a number of Common Shares which, when aggregated
with any Common Shares issued to the Purchaser on or after the date hereof and
prior to such Conversion Date in connection with (i) any notes issued by the
Company pursuant to the Credit Agreement, (ii) that certain Second Amended and
Restated Convertible Promissory Note dated April 30, 2010, in the principal
amount of $5,558,684, or (iii) that certain Second Amended and Restated
Convertible Promissory Note dated April 30, 2010, in the principal amount of
$1,919,818, would exceed 19.99% of the Company's issued and outstanding Common
Shares as of the date of issuance of such Common Shares (such number of shares,
the "Issuable Maximum"), if such issuance would be in violation of applicable
Nasdaq Marketplace Rules (or any other exchange on which the Common Shares are
then listed).

(d) As soon as possible after a conversion has been effected (but in any event
within five (5) business days of the Conversion Date), the Company shall deliver
to the converting holder:

 i.   a certificate or certificates representing the number of Common Shares
      (excluding any fractional share) issuable by reason of such conversion
      (including any Accreted Principal Amount, PIK Amounts and Default PIK
      Amounts) in such name or names and such denomination or denominations as
      the converting holder has specified;
 ii.  such number of Common Shares as shall be determined by dividing (x) the
      Accreted Principal Amount (plus any PIK Amount and Default PIK Amounts)
      with respect to the principal amount converted, plus the amount payable
      under subsection (e) below, by (y) the Conversion Price; and
 iii. if requested by the holder in the notice of conversion, a new Note
      representing any portion of the principal amount which was represented by
      the Note surrendered to the Company in connection with such conversion but
      which was not converted or which could not be converted because it would
      have required the issuance of a fractional share of Common Shares;

provided

, however, that for purposes of this Section 6.1(d), the Company shall only be
entitled to deliver Common Shares to the converting holder if such Common Shares
would not be in excess of the Issuable Maximum or otherwise cause the converting
holder to exceed the Beneficial Ownership Limitation.



(e) If any fractional share of Common Shares would, except for the provisions
hereof, be deliverable upon conversion of this Note, the Company, in lieu of
delivering such fractional share, shall in the event the conversion is being
consummated in connection with repayment in full of the Note, pay in cash an
amount equal to the Market Price of such fractional share as of the date of such
conversion.

(f) The issuance of certificates for Common Shares upon conversion of this Note
shall be made without charge to the holder hereof for any issuance tax in
respect thereof or other cost incurred by the Company in connection with such
conversion and the related issuance of Common Shares. Upon conversion of this
Note, the Company shall take all such actions as are necessary in order to
insure that the Common Shares issuable with respect to such conversion shall be
validly issued, fully paid and nonassessable.

(g) The Company shall not close its books against the transfer of Common Shares
issued or issuable upon conversion of this Note in any manner which interferes
with the timely conversion of this Note.

(h) The Company shall not effect any conversion of this Note, and the holder
shall not have the right to convert any portion of this Note, to the extent that
after giving effect to the conversion set forth on the applicable Notice of
Conversion, the holder (together with such holder's affiliates, and any other
person or entity acting as a group together with the holder or any of its
affiliates) would beneficially own in excess of the Beneficial Ownership
Limitation (as defined below).  For purposes of the foregoing sentence, the
number of shares of Common Stock beneficially owned by the holder and its
affiliates shall include the number of shares of Common Stock issuable upon
conversion of this Note with respect to which such determination is being made,
but shall exclude the number of shares of Common Stock which are issuable upon
(A) conversion of the remaining, unconverted principal amount of this Note
beneficially owned by the holder or any of its affiliates and (B) exercise or
conversion of the unexercised or unconverted portion of any other securities of
the Company subject to a limitation on conversion or exercise analogous to the
limitation contained herein (including, without limitation, any other Notes)
beneficially owned by the holder or any of its affiliates.  Except as set forth
in the preceding sentence, for purposes of this Section 6.1(h), beneficial
ownership shall be calculated in accordance with Section 13(d) of the Securities
Exchange Act of 1934 and the rules and regulations promulgated thereunder. To
the extent that the limitation contained in this Section 6.1(h) applies, the
determination of whether this Note is convertible (in relation to other
securities owned by the holder together with any affiliates) and of which
principal amount of this Note is convertible shall be in the sole discretion of
the holder, and the submission of a Notice of Conversion shall be deemed to be
the holder's determination of whether this Note may be converted (in relation to
other securities owned by the holder together with its affiliates) and which
principal amount of this Note is convertible, in each case subject to such
aggregate percentage limitations. To ensure compliance with this restriction,
the holder will be deemed to represent to the Company each time it delivers a
Notice of Conversion that such Notice of Conversion has not violated the
restrictions set forth in this paragraph, and the Company shall have no
obligation to verify or confirm the accuracy of such determination. In addition,
a determination as to any "group" status as contemplated above shall be
determined in accordance with Section 13(d) of the Securities Exchange Act of
1934 and the rules and regulations promulgated thereunder. For purposes of this
Section 6.1(h), in determining the number of outstanding shares of Common Stock,
the holder may rely on the number of outstanding shares of Common Stock as
stated in the most recent of the following: (A) the Company's most recent
Quarterly Report on Form 10-Q or Annual Report on Form 10-K, as the case may be;
(B) a more recent public announcement by the Company; or (C) a more recent
notice by the Company or the Company's transfer agent setting forth the number
of shares of Common Stock outstanding.  Upon the written or oral request of the
holder, the Company shall within two Trading Days confirm orally and in writing
to the holder the number of shares of Common Stock then outstanding.  In any
case, the number of outstanding shares of Common Stock shall be determined after
giving effect to the conversion or exercise of securities of the Company,
including this Note, by the holder or its affiliates since the date as of which
such number of outstanding shares of Common Stock was reported. The "Beneficial
Ownership Limitation" shall be 9.99% of the number of shares of the Common Stock
outstanding immediately after giving effect to the issuance of shares of Common
Stock issuable upon conversion of this Note held by the holder. The limitations
contained in this paragraph shall apply to a successor holder of this Note.

Section 6.2 Conversion Price.

The initial Conversion Price shall be equal to $0.71. To address dilution of the
conversion rights granted under the Notes, the Conversion Price shall be subject
to adjustment from time to time pursuant to Sections 6.3, 6.4 and 6.5.

Section 6.3 [Reserved].



Section 6.4 Subdivision or Combination of Common Stock.

If the Company at any time subdivides (by any share split, share dividend or
otherwise) one or more classes of its outstanding Common Shares into a greater
number of shares, the Conversion Price in effect immediately prior to such
subdivision shall be proportionately reduced, and if the Company at any time
combines (by reverse share split or otherwise) one or more classes of its
outstanding Common Shares into a smaller number of shares, the Conversion Price
in effect immediately prior to such combination shall be proportionately
increased.

Section 6.5 Reorganization, Reclassification, Consolidation, Merger or Sale.

Any recapitalization, reorganization, reclassification, consolidation, merger,
sale of all or substantially all of the Company's assets or other transaction,
which in each case is effected in such a manner that holders of Common Shares
are entitled to receive (either directly or upon subsequent liquidation) stock,
securities or assets with respect to or in exchange for Common Shares is
referred to herein as an "Organic Change." Prior to the consummation of any
Organic Change, the Company shall make lawful and adequate provision (in form
and substance satisfactory to the holder of the Note) to insure that the holder
of the Note shall thereafter have the right to acquire and receive, in lieu of
or addition to (as the case may be) Common Shares immediately theretofore
acquirable and receivable upon the conversion of the holder's Note, such shares
of stock, securities or assets as may be issued or payable with respect to or in
exchange for the number of Common Shares immediately theretofore acquirable and
receivable upon conversion of the holder's Note had such Organic Change not
taken place. In any such case, appropriate provision (in form and substance
satisfactory to the holder of the Note) shall be made with respect to the
holder's rights and interests to insure that the provisions of this Article 6
shall thereafter be applicable in relation to any shares of stock, securities or
assets thereafter deliverable upon the conversion of the Note. The Company shall
not effect any such consolidation, merger or sale, unless prior to the
consummation thereof, the holder gives it written consent thereto and the
successor entity (if other than the Company) resulting from consolidation or
merger or the entity purchasing such assets assumes by written instrument (in
form reasonably satisfactory to the holder of the Note), the obligation to
deliver to each the holder such shares of stock, securities or assets as, in
accordance with the foregoing provisions, the holder may be entitled to acquire.

Section 6.6 Notices.

(a) Immediately upon any adjustment of the Conversion Price, the Company shall
send written notice thereof to the holder of this Note, setting forth in
reasonable detail and certifying the calculation of such adjustment.

(b) The Company shall send written notice to the holder of this Note at least
twenty (20) days prior to the date on which the Company closes its books or
takes a record (i) with respect to any dividend or distribution upon the Common
Shares, (ii) with respect to any pro rata subscription offer to holders of
Common Shares or (iii) for determining rights to vote with respect to any
Organic Change, dissolution or liquidation.

(c) The Company shall also give at least twenty (20) days prior written notice
to the holder of this Note of the date on which any Organic Change, dissolution
or liquidation shall take place.

ARTICLE VII. AMENDMENT AND WAIVER

The provisions of the Note may be amended with the holder's consent and the
Company may take any action herein prohibited, or omit to perform any act herein
required to be performed by it, in the manner provided in the Purchase
Agreement.

ARTICLE VIII. CANCELLATION

After all principal and accrued interest at any time owed on this Note has been
paid in full or this Note has been converted in full to Common Shares or other
property, this Note shall be surrendered to the Company for cancellation and
shall not be reissued.

ARTICLE IX. PAYMENTS

This Note is payable without relief from valuation or appraisement laws. All
payments to be made to the holder of the Note shall be made in (i) the lawful
money of the United States of America in immediately available funds or (ii)
upon conversion by holder, Common Shares; provided, that with respect to any
Common Shares issuable hereunder, such Common Shares must be registered with the
Commission and applicable state securities authorities, or be exempt from such
federal and state registration requirements; and provided further, that the
Company shall not have the right to pre-pay outstanding principal of the Note
without the consent of the holder of the Note.

ARTICLE X. PLACE OF PAYMENT

Payments of principal and interest shall be delivered to the Purchaser in care
of Whitebox Advisors, LLC (attention: Jonathan Wood, Chief Financial Officer) at
the following address: 3033 Excelsior Boulevard, Suite 300, Minneapolis,
Minnesota 55416 or to such other address or to the attention of such other
person as specified by prior written notice to the Company.

ARTICLE XI. GOVERNING LAW

(a) THIS NOTE AND ALL ISSUES HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF MINNESOTA
(WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW), EXCEPT TO THE EXTENT THE
AUTHORIZATION AND ISSUANCE OF THE COMPANY'S COMMON SHARES ARE GOVERNED BY
DELAWARE LAW.

(b) The parties agree that the federal and state courts in Minneapolis,
Minnesota shall have exclusive personal jurisdiction (and are deemed to be a
convenient forum for each party) as to resolution of any dispute; except that
either party may enforce an order issued by any such court in other
jurisdictions.

(c) EACH PARTY HERETO IRREVOCABLY WAIVES ALL RIGHT OF TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR IN CONNECTION WITH THIS
AGREEMENT OR ANY MATTER ARISING HEREUNDER INCLUDING ANY DISPUTE BETWEEN THE
HOLDER HEREOF AND THE HOLDER OF ANY SENIOR INDEBTEDNESS.

IN WITNESS WHEREOF, the Company has executed and delivered this Note on this
30th day of April, 2010.

QUANTUM FUEL SYSTEMS TECHNOLOGIES WORLDWIDE, INC.




By: \s\ Kenneth R. Lombardo

Name: Kenneth R. Lombardo

Title: Vice President

